119 F.3d 5
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald W. FORBES, Plaintiff-Appellant,v.THE FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporationorganized and existing under and by virtue of the laws ofthe United States of America;  Jack H. Nissen;  AmsouthMortgage Corporation, Defendants-Appellees.
No. 96-15924.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997.**Decided July 14, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-95-01093-EJG/GGH;  Edward J. Garcia, District Judge, Presiding.
Before:  NORRIS, LEAVY, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
This appeal is dismissed for lack of a final judgment because of the district court's failure to dispose of the supplemental claims.  See 28 U.S.C. § 1291;  Dannenburg v. Software Toolworks, Inc., 16 F.3d 1073, 1074 (9th Cir.1994);  see also 12 U.S.C. § 1452(f);  Brockman v. Merabank, 40 F.3d 1013, 1015-17 (9th Cir.1994).


3
APPEAL DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3